ORDER

PER CURIAM.
Appellant James B. Geitz (Geitz) appeals the trial court’s partial denial of his nunc pro tunc order. The trial court granted the motion in part and corrected the handwritten Plea and Sentence filed on January 18, 1986 and the typewritten Sentence and Judgment dated January 13, 1986 to reflect the sodomy charge as an unclassified felony. The trial court declined to grant Geitz the relief he requested, to vacate the sodomy offense, because of a lack of jurisdiction. We affirm.
We have reviewed the briefs of the parties and the record of appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).